DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A Reply was filed 4 February 2022.  Claims 10-23 and 32-46 are pending.

Election
Applicant’s election with traverse of Invention II and species A1-B1-C2-D3-E2 in the Reply is acknowledged.  
The traversal is on the grounds that there is no serious burden to together search and examine Inventions II, IV, and V (claims 10-23 and 32-46).  The traversal is not found persuasive.  
First, the traversal is not found persuasive because Applicant has provided no evidence that a “fissile target material” (claim 10) always entails the same search as: a “fissioned fissile target material” with a “capturing layer comprising at least one fission product” (claim 32); and a “method for separating fissioned product from fissioned fissile target material” (claim 41). The examiner contends that there are many patents directed to fissile target material and other patents directed to fissioned fissile target material and still other patents directed to methods for separating fissioned product from fissioned fissile target material, and the patents had different searches.  For example, note the cited references.
prima facie shown by any one of: separate classification; separate status in the art; or a different field of search.  For example, note MPEP 803(II) and MPEP 808.02.  Their different classifications are indicated on page 2 of the restriction requirement.  Although only one need be shown, the examiner has shown all.  Thus, the examiner has established in the record evidence of meeting several criteria for serious burden.  That is, the examiner (in the reasons set forth in the prior Office Action) has met the criteria for showing serious burden.
Third, (for sake of argument) the traversal is not found persuasive because even if the examiner somehow had to search the same broad classes of art (G21C and G21G), simultaneous quality searching for different inventions over such a large search area would still be a serious (and unreasonable) burden.
The restriction requirement is deemed proper and is therefore made FINAL.  
Claims 13 and 15 are directed to non-elected species.  Thus, the elected Invention/species encompasses claims 10-12, 14, and 16-23.  Claims 13, 15, and 32-46 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12, 14, and 16-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10
It is unclear “what” the substrate is a target of (e.g., neutrinos, photons, gamma rays, electrons, time, etc.).
The phrase “fissile target material” is unclear.  It is unclear if fissile material is being positively recited.  For example, it is unclear if the target material is to be hit by fissile atoms or whether the target material includes fissile atoms. 
It is unclear whether the substrate, the capturing layer, or something else includes the “fissile” portion.
It is unclear “what” the capturing layer captures.
It is unclear whether “interfacing” means touching or something else.
The phrase “operably interfacing” is unclear.  For example, it is unclear how “operably interfacing” differs from “interfacing”.  With regard to the term “operably” it is unclear how a (non-moving) capturing layer can be operated. 
Claims 16-18
It is unclear what constitutes “about 12 μm”; “about 40 μm”; “about 3 μm”; “about 5 μm”; “about 9 μm”; and “about 35 μm”.  For example, it is unclear whether “about 12 μm” includes 10 μm, and whether “about 40 μm” includes 50 μm.
Claim 20
It is unclear how the claim further limits claim 19.  It would appear that no two layers are identical.  Thus, they would inherently have different compositions. 
Claim 21
The intended meaning in the claim of “separable” is unclear.  It would appear that any layers can be separated.  The manner in which the layers are separated is unclear.
Claim 22
Claim 10 indicates that the capturing layer is interfacing with the target substrate.  Thus, in claim 22/10 it is unclear how there can be “an intermediate layer between the target substrate and the capture layer”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smaga (Electroplating fission-recoil barriers onto LEU-metal foils for 99 Mo-production targets, ANL/CMT/CP—94675, Argonne National Lab, 1997).
Claims 10-12
Smaga (cited via IDS) teaches a fissile target material comprising a target substrate (e.g., uranium substrate) and a capturing layer (e.g., nickel or zinc). 
Claim 18
The capture layer thickness (e.g., 14 μm) is about 9 - 35 μm.

Claims 10-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelstein (Molybdenum-99 for medical imaging, National Academies of Sciences, Engineering, and Medicine. National Academies Press, 2016).
Adelstein (cited via IDS) teaches a fissile target material comprising a target substrate (e.g., uranium-aluminum alloy) and a capturing layer (e.g., aluminum alloy).  Particularly note pages 38-42 and Figure 2.5.

Claims 10-12, 16, and 18-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiencek (US 6,160,862).
Claims 10-12
Wiencek (cited via IDS) teaches a fissile target material comprising a target substrate (22) and a capturing layer.  The target substrate comprises uranium.  The capturing layer comprises a metal (e.g., nickel, zinc, copper, iron).

Claims 16 and 18
The capture layer thickness is about 9 - 35 μm (e.g., col. 7, lines 6-8).  The fissile target material thickness is about 12 - 40 μm (e.g., col. 3, lines 60-63).  
Claims 19-21
Wiencek teaches capturing layers (50, 60) (e.g., col. 4, lines 8-22).  The layers have different composition (e.g., col. 6, lines 61-67).  The layers are inherently separable (e.g., chemical dissolution, heat melting, grinding, etc.).

Claims 10-12 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain (US 3,088,892). 
Claims 10-12
Cain teaches a fissile target material comprising a target substrate (e.g., uranium substrate) and a capturing layer (e.g., molybdenum, nickel, etc.). 
Claim 18
The capture layer thickness is about 9 - 35 μm (e.g., col. 2, lines 21-30).

Claims 10-12 and 16-18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauth (US 3,753,854).
Claims 10-12
Krauth teaches a fissile target material comprising a target substrate and a capturing layer.  The target substrate comprises uranium.  The capturing layer comprises a metal (e.g., uranium, plutonium, or thorium).

Claims 16-18
The target substrate thickness is about 3 - 5 μm.  The capture layer thickness is about 9 - 35 μm.  For example, note col. 4, lines 52-55.  

Claims 10-12 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 4,022,660).
Claims 10-12
Johnson teaches a fissile target material comprising a target substrate and a capturing layer.  The target substrate comprises uranium.  The capturing layer comprises a metal (e.g., zirconium, tungsten, tantalum).  For example, note col. 2, lines 30-32 and 55-68.
Claim 22
An intermediate layer (inner coating) is between the target substrate (uranium) and the capture layer (outer coating). 

Claims 10-12, 14, 16, and 18, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lierde (US 3,940,312).
Claims 10-12 and 14
Van Lierde  teaches a fissile target material comprising a target substrate and a capturing layer.  The target substrate comprises uranium.  The capturing layer comprises vanadium.  For example, note Van Lierde at claim 1.


Claims 16 and 18
The capture layer thickness is about 9 - 35 μm (e.g., col. 7, lines 6-8).  The fissile target material thickness is about 12 - 40 μm.  For example, note Van Lierde at claim 1.

Claims 10-11, and 18, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczynski (US 2009/0129533).
Kuczynski teaches a fissile target material comprising a target substrate and a capturing layer.  The target substrate comprises uranium.  The capture layer thickness is about 9 - 35 μm (e.g., 10 μm).

Objection to the Abstract
The Abstract of the disclosure (which contains 179 words) is objected to because it exceeds 150 words.  
The sentence “The methods can include preparing a target substrate that includes a fissile atom, and layering at least one surface of the substrate with a capturing layer” is confusing because it is unclear what is being captured. 
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because the elected invention is not a method.  The following Title is suggested:  “Target Assembly Comprising A Fission Product Capturing Layer On A Fissile Target Substrate”.

Objection to the Drawings
The drawings are objected to because they contain unreadable or blurry text.  For example, note the below portions taken respectively from Figures 3, 5, and 15.  

Figure 3:

    PNG
    media_image1.png
    140
    287
    media_image1.png
    Greyscale


Figure 5:

    PNG
    media_image2.png
    122
    490
    media_image2.png
    Greyscale




Figure 15:

    PNG
    media_image3.png
    143
    459
    media_image3.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Additional Comment
Despite being indefinite (as noted above in the 35 U.S.C. 112(b) rejections), claim 23 (as best understood) has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646